Citation Nr: 1204377	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-16 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left leg disability, claimed as residuals of a fracture of the left femur. 

2.  Entitlement to service connection for residuals of a fracture of the rib. 

3.  Entitlement to service connection for residuals of concussion. 

4.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active duty service from July 1970 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In September 2008, a videoconference hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing the Veteran submitted additional evidence accompanied by a waiver of RO consideration.  The case was before the Board in October 2009, when the issue of entitlement to service connection for a left leg disability (claimed as residuals of a fracture of the left femur) was reopened and remanded for additional development and de novo review.  The remaining claims were also remanded for additional development.

The issue of entitlement to service connection for a disability of the feet has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The October 2009 Board remand noted the Veteran's hearing testimony that he had already joined the National Guard and that he was on an official trip either directly to or from the National Guard when he was involved in an automobile accident in December 1972 which resulted in the injuries for which he is claiming service connection.  The remand also noted that, in support of his claim, the Veteran submitted a discharge order reflecting July 4, 1974 as his date of discharge because of physical disqualification and, in correspondence received in March 2006, he stated that he was assigned to the National Guard 214th Military Police Company (2101 Sugar Creek Road, Alexander City, Alabama 35010) at the time.  Accordingly, the Board remanded these claims to obtain the Veteran's Army National Guard records for December 1972 (he testified that he was involved in the automobile accident on December 12, 1972 but other documents in the file indicate the date was December 16, 1972), afford him a VA examination for his left leg disability, and a determination as to whether his claims are warranted.  

Pursuant to the Board remand, the RO/AMC requested his records and verification of his duty status in the Army National Guard or Reserves in December 1972 from the National Guard 214th Military Police Company (located at 2101 Sugar Creek Road, Alexander City, Alabama 35010); the National Guard in Montgomery, Alabama; and the National Personnel Records Center.  The NPRC was also requested to provide the Veteran's personnel file.  No response to these requests have been received.  

38 U.S.C.A. § 5103A(b)(3) requires that efforts to obtain federal records such as these should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Accordingly, further assistance is necessary.  

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, the Veteran's federal records have not been obtained and it appears that the Veteran's claims file has been prematurely returned to the Board.  Specifically, the RO/AMC has not made a determined as to whether the claims of service connection are warranted (to include consideration as to whether the Veteran was injured in line of duty while enroute to or from, or at, a place for final acceptance or entry upon active duty, or was disabled from an injury while proceeding directly to or returning directly from ACTDUTRA or INACDUTRA training) and no supplemental statement of the case (SSOC) has been issued, as instructed in the October 2009 Board remand.

Further, another VA examination is necessary as the December 2009 examiner based her medical opinion on the fact that the Veteran injured his left femur in a motor vehicle accident while in service.  As this fact (whether the Veteran was in duty status at the time of the December 1972 femur injury) remains in question, that medical opinion has little to no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (opinion based upon inaccurate factual premise has no probative value).  After this duty status question is resolved, another medical opinion should be obtained.

The Veteran's pay records from December 1972 should be requested from the Department of Defense Accounting and Finance Center.  38 U.S.C.A. § 5103A(b).  The Board is particularly interested in learning whether the Veteran had a period of ACDUTRA or INACDUTRA on December 16, 1972.  If it is determined that the records are not available and that further attempts to obtain them would be futile, a written finding of unavailability of records must be added to the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center and:
a. request verification of the dates and duty status of the Veteran's service in the Army National Guard or Reserves in December 1972; and
b. request a copy of the Veteran's service personnel file.
Efforts to obtain these records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Contact (a) the National Guard 214th Military Police Company (located at 2101 Sugar Creek Road, Alexander City, Alabama 35010) and (b) the National Guard in Montgomery, Alabama, and any other appropriate repository of records and request verification of the dates and duty status of the Veteran's service in the Army National Guard or Reserves in December 1972, including the unit of assignment, and the dates and duty status of his service with said unit, to include whether any such period of service in December 1972 was a period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).  Efforts to obtain these records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.

3. Contact the Department of Defense Finance and Accounting Service and request copies of the Veteran's pay records for the period covering December 16, 1972.  

4. After the aforementioned has been completed, another VA examination should be obtained to determine the nature, extent and etiology of his current left leg disability, claimed as residuals of a fracture of the left femur.  Based on the information developed, above, the examiner should be instructed by the RO/AMC as to whether the Veteran was serving on ACDUTRA or INACDUTRA or was not on duty on December 16, 1972.  The examiner should then offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current leg disability is related to service.  A rationale for all opinions expressed should be provided.  The claims file should be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.

5. After completion of the above and any additional development of the evidence that may be deemed necessary, the record should be reviewed and it should be determined if the claims of service connection are warranted.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a SSOC and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


